                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No.


AMTRUST INTERNATIONAL UNDERWRITERS DAC

Plaintiff,

vs.

BUILDERS INSURANCE GROUP, a Georgia Corporation;
AMERICAN BUILDERS INSURANCE COMPANY, a Delaware Corporation;
COLONY SPECIALTY INSURANCE COMPANY, an Ohio Corporation;
UNITED SPECIALTY INSURANCE COMPANY, a Delaware Corporation;
KNIGHT SPECIALTY INSURANCE COMPANY, a Delaware Corporation;
PELEUS INSURANCE COMPANY, a Virginia Corporation;
OWNERS INSURANCE COMPANY, a Michigan Corporation;
GEMINI INSURANCE COMPANY, a Delaware Corporation;
FIRST MERCURY INSURANCE COMPANY, a Delaware Corporation;

Defendants.



                             COMPLAINT AND JURY DEMAND


       Plaintiff, AmTrust International Underwriters DAC (“Plaintiff AmTrust”), by and

through its counsel, Pearl ♦ Schneider ♦ Young LLC, hereby states and alleges as follows for its

Complaint and Jury Demand:

                                 JURISDICTION AND VENUE

       1.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. §1332 because this is an

action between citizens of different states and the amount in controversy exceeds the value of

$75,000, exclusive of interest and costs of suit.
       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(a)(1).

                                           PARTIES

       3.      Plaintiff AmTrust is an insurance company registered in Ireland, with a registered

address of 6-8 College Green, Dublin 2., Do2 VP48.

       4.      Upon information and belief, Builders Insurance Group (“Builders”) is an

insurance company incorporated in the State of Georgia with its principle place of business in the

State of Georgia.

       5.      Upon information and belief, American Builders Insurance Company (“American

Builders”) is an insurance company incorporated in the State of Delaware with its principal place

of business in the State of Georgia.

       6.      Upon information and belief, Colony Specialty Insurance Company (“Colony”) is

an insurance company incorporated in the State of Ohio.

       7.      Upon information and belief, United Specialty Insurance Company (“USIC”) is

an insurance company incorporated in the State of Delaware with its principal place of business

in the State of Texas.

       8.      Upon information and belief, Knight Specialty Insurance Company (“KSIC”) is

an insurance company incorporated in the State of Delaware with its principal place of business

in the State of California.

       9.      Upon information and belief, Peleus Insurance Company (“Peleus”) is an

insurance company incorporated in the State of Virginia with its principal place of business in

the State of Virginia.




                                                2
       10.     Upon information and belief, Owners Insurance Company (“OI”) is an insurance

company incorporated in the State of Michigan with its principal place of business in the State of

Michigan.

       11.     Upon information and belief, Gemini Insurance Company (“Gemini”) is an

insurance company incorporated in the State of Delaware with its principal place of business in

the State of Connecticut.

       12.     Upon information and belief, First Mercury Insurance Company (“First

Mercury”) is an insurance company incorporated in the State of Delaware with its principal place

of business in the State of Michigan.

                                 GENERAL ALLEGATIONS

       13.     Plaintiff AmTrust issued commercial general liability (“CGL”) policies (the

“AmTrust Policies”) to Lokal BR7, LLC or Lokal Communities, LLC or Lokal Homes, LLC

(“Lokal Homes”), which was the developer/general contractor of a single-family home located at

15595 E. 112th Way, Commerce City, Colorado, 80222 (“Project”).

       14.     Upon information and belief, each of the following entities performed work at the

Project as subcontractors of Lokal Homes and entered into Independent Subcontractor

Agreement (“Agreements”) with Lokal Homes and its subsidiaries and affiliates: Winchester

Company (“Winchester”); St. Peter, Inc. (“St. Peter”), J&C Foundations, Inc. (“J&C”), and GRC

Consulting, Inc. (“GRC”), Sakota Builders, Inc. (“Sakota”), Colorado Drain Systems, Inc.

(“Colorado Drain”), and Denver Concrete Company, Inc. (“Denver Concrete”) (Collectively

referred to as the “Subcontractors”).




                                                3
       15.     Based on the language of the Agreements, each Subcontractor was liable to

indemnify, defend, and hold harmless Lokal Homes from and against any claims, damages,

losses, costs and expenses, arising from or in connection with any negligent act, error or

omissions by each of the Subcontractors.

       16.     The Agreements also required that the Subcontractors include Lokal Homes, as an

additional insured on the commercial general liability “(CGL”) policy required to be carried by

each Subcontractor prior to working on the Project.

       17.     Winchester, St. Peter, J&C, Denver Concrete, GRC, and Colorado Drain, agreed

to carry: “(a) Commercial General Liability Insurance (“CGL”) coverage… protecting against

property damage… arising from the exposures of… (ii) products completed operations… (f)

[Subcontractor] shall add [Lokal Homes], its subsidiaries and affiliates, as additional insureds on

the CGL policy by having the insurance carrier issue an additional insured endorsement(s) at

least as broad as the ISO CG 2010 11/85 Additional Insured – Owners, Lessees or

Subcontractors – Form B endorsement. Such additional insured status under the CGL policy

must not be limited by amendatory language to the policy. Further, this endorsement shall: (i)

Provide coverage for both premises/ongoing operations and products-completed operations to the

benefit of the additional insured; (ii) provide coverage to the full extent of the actual limits of

[Subcontractor]’s coverage even if such actual limits exceed the minimum limits required by this

Agreement.”

       18.     Sakota agreed to: “indemnify and hold [Lokal Homes] harmless from and against

all claims, damages, losses and expenses, including, but not limited to reasonable attorneys’ fees,

arising out of or resulting from the Work, including, without limitation, any claim, damage, loss,



                                                4
or expense attributable to bodily injury or death, or injury to or destruction of tangible property

(including loss of use resulting therefrom), to the full extent caused in whole or in part by the

negligence or omissions of [Sakota]…[Sakota] shall obtain and maintain a policy of contractor’s

general commercial liability insurance naming [Lokal Homes] as an additional insured on each

Project. Minimum general liability limits are as follows… Commercial General Liability

Insurance (“CGL”) written on ISO form CG 00 01 occurrence form or equivalent for hazards of:

(a) Construction Operation, (b) Subcontractors and Independent Contractors, (c) Products and

Completed Operations.”

       19.     Upon information and belief, Builders issued certain policies of insurance to

Winchester, as the named insured. Lokal Homes was named as an additional insured under the

Builders’ policies issued to Winchester. Builders had a duty to defend and indemnify Lokal

Homes as an additional insured.

       20.     Upon information and belief, American Builders issued certain policies of

insurance to Winchester, as the named insured. Lokal Homes was named as an additional insured

under the American Builders’ policies issued to Winchester. American Builders had a duty to

defend and indemnify Lokal Homes as an additional insured.

       21.     Upon information and belief, Colony issued certain policies of insurance to St.

Peter, J&C, and GRC, as the named insureds. Lokal Homes was named as an additional insured

under the policies issued by Colony to St. Peter, J&C, and GRC. Colony had a duty to defend

and indemnity Lokal Homes as an additional insured.

       22.     Upon information and belief, USIC issued certain policies of insurance to Sakota,

J&C, GRC, and Colorado Drain, as the named insureds. Lokal Homes was named as an



                                                5
additional insured under the policies issued by United Specialty to Sakota, J&C, GRC, and

Colorado Drain. USIC had a duty to defend and indemnity Lokal Homes as an additional

insured.

       23.     Upon information and belief, KSIC issued certain policies of insurance to Sakota

and Colorado Drain, as the named insureds. Lokal Homes was named as an additional insured

under the policies issued by KSIC to Sakota and Colorado Drain. KSIC had a duty to defend and

indemnify Lokal Homes as an additional insured.

       24.     Upon information and belief, Peleus issued certain policies of insurance to J&C as

the named insured. Lokal Homes was named as an additional insured under the policies issued

by Peleus to J&C. Peleus had a duty to defend and indemnify Lokal Homes as an additional

insured.

       25.     Upon information and belief, OI issued certain policies of insurance to Denver

Concrete, as the named insured. Lokal Homes was named as an additional insured under the

policies issued by OI to Denver Concrete. OI had a duty to defend and indemnify Lokal Homes

as an additional insured.

       26.     Upon information and belief, Gemini issued certain policies of insurance to GRC,

as the named insured. Lokal Homes was named as an additional insured under the policies issued

by Gemini to GRC. Gemini had a duty to defend and indemnify Lokal Homes as an additional

insured.

       27.     Upon information and belief, First Mercury issued certain policies of insurance to

GRC, as the named insured. Lokal Homes was named as an additional insured under the policies




                                               6
issued by First Mercury to GRC. First Mercury had a duty to defend and indemnify Lokal

Homes as an additional insured.

       28.     All times herein, Builders, American Builders, Colony, USIC, KSIC, Peleus, OI,

Gemini, and First Mercury are collectively referred to as the “Subcontractors’ Insurers”).

       29.     On May 31, 2018, Frank and Christine McTarsney (“Owners”) purchased the

Project from Lokal Homes.

       30.     Upon information and belief, the Owners noticed and alleged defects in the design

and/or construction of the Project relating to work performed by the Subcontractors, rendering

the home uninhabitable (“Owners’ claims”).

       31.     Pursuant to C.R.S. § 13-20-802, Lokal Homes sent a Notice of Claim to each

Subcontractor advising that the Project was suffering from various construction deficiencies and

identifying that nature and scope of such defects. The Notice of Claims sent to the

Subcontractors advised that each of the Subcontractors was obligated to defend, indemnity and

hold harmless Lokal Homes from and against any and all costs, claims, damages and losses

Lokal Homes may incur in connection with the work each of the Subcontractors performed at the

Project.

       32.     Lokal Homes tendered the defense and indemnity of the Owners’ claims to the

Defendants. The tender letters advised that each Defendant was liable to defend and indemnify

Lokal Homes from and against claims arising out of or resulting from the negligent acts or

omissions of each Subcontractor.




                                                7
         33.    Plaintiff AmTrust is informed, believes, and thereon alleges that any and all

damages incurred by Lokal Homes were proximately caused in whole or in part by the breach of

contract by the Subcontractors.

         34.    In order to mitigate losses, in October 2018, Lokal Homes conducted a buy-back

of the Project from the Owners.

         35.    In April 2019, Lokal Homes sold the Project to a salvage buyer.

         36.    On May 10, 2020, Plaintiff AmTrust entered into a settlement agreement with

Lokal Homes, indemnifying Lokal Homes for the difference between the amount paid by Lokal

Homes to the Owners in the buy-back, and the amount received by Lokal Homes from the

salvage buyer (“Loss”).

         37.    Each Defendant had a duty to indemnify and defend Lokal Homes as an

additional insured under the policies issued by the Defendants to the Subcontractors.

         38.    Upon information and belief, none of the Defendants contributed toward the

defense or the indemnity of the Loss incurred by Lokal Homes.

         39.    Plaintiff AmTrust has indemnified Lokal Homes for the entirety of the Owners’

claim.

         40.    Plaintiff AmTrust has incurred defense fees and costs associated in defending

Lokal Homes arising out of the Owners’ claim, and Defendants have not contributed their

respective share of the same.

                                  FIRST CLAIM FOR RELIEF
                                     Equitable Contribution

         41.    Plaintiff AmTrust incorporates by reference the preceding paragraphs as though

fully set forth herein.


                                                8
        42.     In defending and indemnifying Lokal Homes for the resolution of the Owners’

claims relating to the Project, Plaintiff AmTrust has paid more than its equitable share of the

defense fees and costs and settlement/indemnity.

        43.     Defendants each had an independent duty to defend and indemnify Lokal Homes

relating to the Project.

        44.     Defendants are responsible for their equitable share of Lokal Homes’ settlement

and/or defense fees and costs relating to the Project.

        45.     Plaintiff AmTrust is entitled to contribution from Defendants.

                                SECOND CLAIM FOR RELIEF
                                   Contractual Subrogation

        46.     Plaintiff AmTrust incorporates by reference the preceding paragraphs as though

fully set forth herein.

        47.     The policies issued by AmTrust to Lokal contain subrogation provisions.

        48.     AmTrust is contractually entitled to recover any payments that it made on behalf

of any other entity or person that was liable for such payment.

        49.     Pursuant to AmTrust’s contractual subrogation rights, AmTrust is entitled to

recoup that share of the defense fees and costs and settlement/indemnity which should have been

paid or are owed by the Defendants.

                                 THIRD CLAIM FOR RELIEF
                                    Equitable Subrogation

        50.     Plaintiff AmTrust incorporates by reference the preceding paragraphs as though

fully set forth herein.




                                                 9
        51.       AmTrust, as the insurer of Lokal Homes, agreed to defend and indemnify Lokal

Homes pursuant to the terms and conditions of the AmTrust Policies.

        52.       AmTrust contributed more than its equitable share of the defense fees and costs

incurred by Lokal, with respect to the Owners’ claims, and more than its respective share of the

claims for indemnity under the AmTrust Policies.

        53.       The Defendants are liable for their equitable share of the defense fees and costs

and settlement/indemnity paid to resolve the Owners’ claims arising out of the property damage

at the Project.

        54.       The Defendants have breached their duties to defend and indemnify Lokal Homes

as an additional insured under their respective policies, or have failed to contribute their

equitable share of the defense and settlement/indemnity owed thereunder.

        55.       AmTrust is entitled to recoup that share of the defense fees and costs and

indemnity which should have been paid or are owed from the Defendants.

                                 FOURTH CLAIM FOR RELIEF
                                  Claim for Unjust Enrichment

        56.       Plaintiff AmTrust incorporates by reference the preceding paragraphs as though

fully set forth herein.

        57.       Plaintiff AmTrust has conferred a benefit on Defendants, by paying Lokal’s

defense fees and costs and paying to fully resolved the Owners’ claims against Lokal.

        58.       The payment by AmTrust’s of Lokal’s defense fees and costs and

settlement/indemnity was a benefit that was appreciated by Defendants and was accepted under

such circumstances that it would be inequitable for it to be retained without payment/return of its

value to Plaintiff, AmTrust, by the Defendants.


                                                  10
          59.    AmTrust is entitled to recoup that share of the defense fees and costs and

settlement/indemnity which should have been paid or are owed from the Defendants.

                                FIFTH CLAIM FOR RELIEF
                                Claim for Declaratory Judgment

          60.   Plaintiff AmTrust incorporates by reference the preceding paragraphs as though

fully set forth herein.

          61.   An actual controversy has arisen and now exists with respect to the obligations

and duties of the Plaintiff and Defendants with respect to payment of the settlement and defenses

fees and costs incurred by Lokal Homes relating to the Project.

          62.   Pursuant to C.R.C.P. 57(a), Declaratory Judgments, Plaintiff AmTrust seeks to

have the Court determine the rights and legal obligations for payment of the

settlement/indemnity and defense fees and costs incurred relating to the Project.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff AmTrust prays for relief and requests that the Court enter

judgment and against Defendants in an amount to be proven at trial, including but not limited to

costs, pre and post judgment interest and such other and further relief as the Court deems just and

proper.

      PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.




                                                11
Respectfully submitted this 2nd day of October, 2020.



                                          Pearl ♦ Schneider ♦ Young LLC


                                          /s/ Laura Trask Schneider
                                          ___________________________________
                                          Laura Trask Schneider, Reg. No. 23420
                                          Pearl ♦ Schneider ♦ Young LLC
                                          165 S. Union Blvd., Suite 466
                                          Lakewood, CO 80228
                                          Phone: (#03) 515-6800
                                          Fascimile: (303) 515-6850
                                          E-mail: lschneider@pearlschneider.com

                                          (original signature on file at Pearl Schneider
                                          Young LLC)




                                       12
